                                         December 29, 2020

VIA ECF

Honorable Joan M. Azrack
United States District Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

                Re:     S.W., et al. v. Garden City Union Free School District, et al.
                        Docket No.: 18 CV 1890 (JMA)(ARL)
                        Our File No.: 5001.422

Dear Judge Azrack:

        We represent the dismissed former defendants, the Board of Education of the Garden
City Union Free School District, Garden City Union Free School District, and Peter Osroff
(hereinafter collectively referred to as “the District”), in the captioned matter. We are writing to
advise the Court that the plaintiffs have all executed the Settlement Agreement. We will present
the Settlement Agreement to the District’s Board of Education for approval on January 20, 2021.
We will contact the Court after the Board meeting to advise if the Settlement Agreement has
been approved.

         We thank the Court for its assistance and consideration of this matter.

                                         Respectfully yours,

                                 SILVERMAN & ASSOCIATES



                                        Lewis R. Silverman

LRS/hj
